Citation Nr: 1810343	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-01 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for rosacea prior to September 17, 2014, in excess of 10 percent from September 17, 2014 to March 2, 2016, and in excess of 30 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for painful scarring, residuals of melanoma excision.

3.  Entitlement to an initial rating in excess of 30 percent prior to March 3, 2016, and in excess of 50 percent thereafter, for residual scarring from melanoma excision, to include a scar near the right ala nasi and graft site scar proximal to the right ear.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to March 1973.

This matter came to the Board of Veterans' Appeals (Board) on appeal from October 2009 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In the October 2009 rating decision, the RO denied service connection for a throat disability manifested by hoarseness; granted service connection for a scar above the right ala nasi and assigned an initial noncompensable rating under Diagnostic Code 7805; and granted service connection for rosacea and assigned an initial noncompensable rating under Diagnostic Code 7806.  Both awards were effective May 19, 2009.  

In the November 2011 rating decision, the RO granted service connection for a scar, graft site, proximal to the right ear, and assigned an initial noncompensable rating under Diagnostic Code 7804, effective May 19, 2009.  This was assigned as a separate rating as a residual of the Veteran's skin cancer, in addition to the noncompensable rating previously assigned for the scar above the right ali nasi.  

Also in the November 2011 rating decision, the RO granted service connection for ocular rosacea with left corneal scar, status post pterygium excision, and assigned an initial 10 percent rating, effective May 19, 2009.  The Veteran did not perfect an appeal with respect to this issue; thus, it is not before the Board.  

Before the appeal was certified to the Board, in an October 2014 rating decision, the RO recharacterized the Veteran's service-connected melanoma residuals as scars, residuals of skin cancer, located just above the right ala nasi and graft site proximal to the right ear, and increased the initial rating for that disability to 30 percent under Diagnostic Code 7800, effective May 19, 2009.  The RO also granted a separate 10 percent rating for the separate symptoms of painful scarring under Diagnostic Code 7804, effective May 19, 2009.  In addition, the RO increased the rating for the Veteran's service-connected rosacea to 30 percent, effective September 17, 2014.  

In February 2015, the Board remanded the matter for additional evidentiary development.  In addition, the Board remanded the issue of entitlement to TDIU, finding that the issue had been raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

While the matter was in remand status, in an October 2017 rating decision, the RO granted service connection for residuals of vocal cord polyps status post resection to include mucous formation, throat clearing, and hoarseness (also claimed as throat disability), and assigned an initial rating of 10 percent effective May 19, 2009.  The grant of service connection for this disability constitutes a full award of the benefits sought on appeal with respect to the issue of entitlement to service connection for a throat disability.  The record currently available to the Board contains no indication that the Veteran has disagreed with the initial rating or effective date assigned; therefore, those matters are not in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

Also in the October 2017 rating decision, the RO increased the rating for the Veteran's rosacea disability to 30 percent, effective March 3, 2016.  The RO also increased the rating for residual scarring from melanoma excision (to include the right ala nasi scar and the graft site scar proximal to the right ear), to 50 percent, effective March 3, 2016.  Although higher disability ratings were granted, the issues remain in appellate status, as the maximum schedular ratings were not assigned from the effective date of the award of service connection.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Since the award of service connection, the Veteran's rosacea has required systemic therapy in the form of oral antibiotics for a total duration of six weeks or more yearly.  His rosacea does not affect more than 40 percent of the entire body or more than 40 percent of affected exposed areas, nor has systemic therapy on a constant or near constant basis been required in any 12 month period.  

2.  The Veteran's scarring, residuals of melanoma excision, is manifested by two scars, one of which is tender.  Neither scar is unstable.  

3.  During the entire period on appeal, the residual scar from melanoma excision near the right ala nasi and the graft site scar proximal to the right ear, did not exhibit gross distortion or asymmetry of three or more features or paired sets of features, nor did such scars exhibit six or more characteristics of disfigurement. 

4.  The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating, but no higher, for rosacea have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).

2.  The criteria for an initial rating in excess of 10 percent for painful scarring, residuals of melanoma excision, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).

3.  The criteria for an initial 50 percent rating, but no higher, for residual scarring from melanoma excision, to include a scar near the right ala nasi and graft site scar proximal to the right ear, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.118, Diagnostic Code 7800 (2017).
 
4.  The criteria for a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Analysis

Rosacea 

Rosacea is not a disability listed in VA's Rating Schedule and the RO has therefore rated rosacea by analogy to dermatitis or eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806.  See 38 C.F.R. § 4.27.  

Based on the Veteran's symptoms, the Board agrees that the Veteran's skin disorder is most appropriately rated under Diagnostic Code 7806 and he has not argued otherwise.  See Butts v. Brown, 5 Vet. App. 532 (1993).  

Diagnostic Code 7806 provides that dermatitis or eczema that covers less than 5 percent of the entire body or less than 5 percent of exposed areas affected and requires no more than topical therapy during the past 12-month period warrants a noncompensable rating. 

When the skin condition covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, a 10 percent rating is assigned. 

Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period, warrants a 30 percent rating.

The maximum 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected by the condition, or constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Applying the facts in this case to the criteria set forth above, the Board finds that an initial 30 percent rating, but no higher, is warranted for the Veteran's rosacea.  The record in this case establishes that since the award of service connection, the Veteran's rosacea has been treated with oral antibiotics for periods of six weeks or more annually.  For example, at the September 2009 VA examination, the examiner noted that a private provider had followed the Veteran for treatment of his rosacea for many years during which he had been prescribed topical Metro Cream as well as doses of tetracycline, up to 1 gram per day "for months at a time."  The diagnoses included rosacea, pustular, active, moderately disfiguring, symptomatic.  

A September 2009 VA examination report indicates that the Veteran had rosacea on the skin of his nose manifested by color change and slight tenderness and scaling.  There was an area that was somewhat darker red, suggesting recent pustular activity.  The Veteran reported that when pustules formed, there was tenderness and throbbing of the skin on his nose.  The Veteran complained of tenderness when the nose was palpated.  The examiner indicated that the Veteran's rosacea occupied less than five percent of the Veteran's total skin area and less than 5 percent of the Veteran's exposed skin.  In addition, the examiner noted that a private provider had followed the Veteran for many years and that he had been prescribed topical Metro Cream as well as doses of tetracycline, up to 1 gram per day "for months at a time."  The diagnoses included rosacea, pustular, active, moderately disfiguring, symptomatic.  In an October 2010 statement, the Veteran confirmed that his rosacea treatment regimen includes an oral antibiotic, Doxycycline.  

As set forth above, the rating criteria provide a 30 percent rating where the service-connected skin condition requires "systemic therapy such as corticosteroids or other immunosuppressive drugs" for a total duration of six weeks or more, but not constantly or near constantly.  

While antibiotics are not corticosteroids or immunosuppressive drugs, the rating criteria only speak of "systemic therapy such as corticosteroids or other immunosuppressive drugs."  38 C.F.R. § 4.118, DC 7806 (emphasis added).  In Mauerhan v. Principi, the Court held that the phrase "such as" is not intended to constitute an exhaustive list.  Thus, the Board has considered whether the appellant's oral antibiotic treatment is like or similar to a corticosteroid or other immunosuppressant drug.  

In that regard, the Board notes that the VA Adjudication Procedures Manual (M21), provides that the term "systemic therapy such as corticosteroids or other immunosuppressive drugs" refers to "any oral or parenteral medication(s) prescribed by a medical professional to treat the underlying skin disorder."  M21-1, III.iv.4.L.1.e.  The Federal Circuit has held that "systemic therapy" means "treatment pertaining to or affecting the body as a whole."  Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  Absent further guidance, the Board will grant the benefit of the doubt to the appellant and find that his rosacea treatment with oral antibiotics is systemic therapy like or similar to corticosteroids or other immunosuppressive drugs as it is an oral medication prescribed by the appellant's physician to treat his rosacea.  

The Board finds, however, that a rating in excess of 30 percent for rosacea has not been met during any period of the claim.  In that regard, the Veteran's rosacea has not been shown to require constant or near constant systemic therapy.  In addition, his rosacea has not covered more than 40 percent of his body or affected exposed areas.  

A September 2009 VA examination report indicates that the Veteran had rosacea on the skin of his nose manifested by color change and slight tenderness and scaling.  There was an area that was somewhat darker red, suggesting recent pustular activity.  The Veteran reported that when pustules formed, there was tenderness and throbbing of the skin on his nose.  The Veteran complained of tenderness when the nose was palpated.  The examiner indicated that the Veteran's rosacea occupied less than five percent of the Veteran's total skin area and less than 5 percent of the Veteran's exposed skin.  

The September 2014 VA examination report indicates that the areas affected by rosacea were approximately 5 percent to less than 20 percent of the total body area, and approximately 5 percent to less than 20 percent of total exposed body area (face, neck and hands).  

At his March 2016 VA medical examination, the Veteran reported that his rosacea on his face and chest was unchanged since his last examination.  The examiner reported the condition affected 20% to 40% or the total body area and 20% to 40% of the exposed area.  

Based on the evidence of record, to include the clinical evidence and the Veteran's lay statements, the Board finds that the record shows that his rosacea did not affected more than 40 percent of his entire body; more than 40 percent of exposed areas affected; and it did not require constant or near-constant systemic therapy during the past 12-month period.  Therefore, the Board finds that an initial rating in excess of 30 percent for rosacea is not warranted.  

For the reasons discussed above, the Board finds that record supports the assignment of an initial rating of 30 percent, but no higher, for rosacea.  The preponderance of the evidence is against the assignment of a rating in excess of 30 percent.  To this extent, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107(b) (2012); Gilbert, 1 Vet. App. at 55 (1990).

Painful scar, residuals of melanoma excision

The RO has rated the Veteran's service-connected painful scarring, residuals of melanoma excision, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, which applies to scars, unstable or painful. 

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one, for any reason; there is frequent loss of covering of skin over the scar.  Note (2) to Diagnostic Code 7804 provides that if one or more scars are both unstable and painful; add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) to Diagnostic Code 7804 provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.

The Veteran underwent a VA medical examination in September 2009.  The examiner noted a scar near the right ala nasi that measured 1.5 cm. by 2.5 cm.  The scar itself was not painful or unstable although the Veteran reported general tenderness in nose itself.  There were no symptoms when the scar was palpated.  There was no breakdown of the skin over the surface of the scar.  At the October 2011 VA medical examination, the Veteran denied having painful or unstable scars.  The examiner noted a scar proximal to the right ear that measured 1 cm. by 3 cm.  The scar was not painful or unstable.  The Veteran reported a numb sensation over the scar to light touch.  The examiner noted hypersensitivity to vibration.  At the September 2014 VA medical examination, the examiner noted two scars located on the head, face, or neck.  The location of the first scar was right ala nasi, and measured at 1.5 cm. by 2.5 cm.  The scar was tender with palpation.  The second scar was located at right ear proximal and measured at 1.0 cm. by 1.3 cm.  The scar was not painful.  Neither scar was unstable.  

Based on the above findings, in an October 2014 rating decision, the RO assigned a separate 10 percent rating for painful scar, residuals of melanoma, right ala nasi, effective from May 19, 2009, for the separate manifestation of tenderness.

In March 2016, the Veteran underwent another VA medical examination.  He denied having scar pain or instability.  The examiner noted two scars located on the head, face, or neck.  The location of the first scar was right ala nasi, and measured at 1.5 cm. by 2.5 cm.  The scar was not painful or unstable.  The second scar was located at right ear proximal and measured at 1.0 cm. by 1.3 cm.  The scar was not painful or unstable.  

Based on the evidence of record, the Board finds that the criteria for an initial rating in excess of 10 percent have not been met.  As described above, the Veteran exhibits two scars, as a residual of his melanoma excision, only one of which has been tender.  Neither has ever been shown to be unstable.  In order to warrant a rating in excess of 10 percent, the record must show three more unstable or painful scars.  The clinical evidence does not reflect this and the Veteran does not contend otherwise.  

For the reasons discussed above, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for painful scarring, residuals of melanoma excision.  To this extent, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107(b) (2012); Gilbert, 1 Vet. App. at 55 (1990).


Residual scar from melanoma excision near the right ala nasi and graft site scar proximal to the right ear

In October 2009, the RO granted service connection for a scar, right ala nasi, residual of skin cancer, and assigned a noncompensable rating, effective May 19, 2009 under Diagnostic Code 7805. 

In a September 2010 statement, the Veteran reported that he had another scar next to his ear, which was the donor site for the material for the skin graft to repair the incision on his nose.  

In October 2014, the RO recharacterized the Veteran's service-connected scar disability as residual scar from melanoma excision near the right ala nasi and graft site scar proximal to the right ear, and assigned an initial 30 percent rating under DC 7800, effective from May 19, 2009. 

The RO has rated the Veteran's disability pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800, which applies to burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.

Under Diagnostic Code 7800, a 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  

A 50 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  

An 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2017).

The 8 characteristics of disfigurement, for the purposes of evaluation under § 4.118, are:  (1) scar 5 or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches 39 square centimeters); (6) skin texture abnormal (irregular, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Id. at Note (1).
 
Applying these criteria to the facts of this case, and affording the Veteran the benefit of the doubt, the Board finds that an initial 50 percent disability rating is warranted for the Veteran's residual scar from melanoma excision near the right ala nasi and the graft site scar proximal to his right ear.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The September 2009 VA medical examination report notes that the Veteran had a lesion removed from the right side of his nose in 2006 and that a skin graft had been taken from the right preauricular area.  The Veteran was pleased with the cosmetic result but unhappy with the fact that he did have a scar on his nose.  The examiner described only the nasal scar.  It exhibited no symptoms when palpated.  It measured .25 centimeters in depth and 1.5 by 2.5 centimeters in area.  The color was slightly less pigmented than the normal skin color.  There was no breakdown of the skin over the surface of the scar.  The scar was not fixed to underlying tissue, and there was no deep underlying tissue.  The scar was shallow and soft, and described as severely disfiguring.  

At the October 2011 VA medical examination, the Veteran reported that a melanoma was removed in 2006, and skin from proximal to the right ear was used.  The examiner described the scar proximal to the right ear as 1 cm. by 3 cm. and was adherent to underlying tissue.  There was no abnormal pigmentation or texture.  It did not result in gross distortion or asymmetry of facial features or visible or palpable tissue loss.  
 
At the September 2014 VA medical examination, the examiner described both scars located on the Veteran's head and face.  The location of the first scar was on the right ala nasi, measuring 1.5 cm. by 2.5 cm.  The scar was depressed on palpation and there was underlying soft tissue missing.  The scars had hypopigmentation.  The second scar's location was in the right preauricular area, the site of the donor graft.  That scar was 1.0 cm by 1.3 cm.  The scar had hypopigmentation, but no other characteristics of disfigurement.  The approximate combined total area of head, face and neck with hypo pigmented areas was 5.05 cm2.  The approximate total area of head, face and neck with missing underlying soft tissue was 3.75 cm2.  The examiner described the Veteran's nasal scar as severely disfiguring with depression, hypopigmentation, and deep tissue loss.  

The Veteran underwent another VA medical examination in March 2016.  The examiner noted two scars located on the Veteran's head and face.  The location of the first scar was near the right ala nasi and it measured at 1.5 cm. by 2.5 cm.  The surface contour was depressed on palpation, it was adherent to the underlying tissue, and it exhibited hypopigmentation.  The second scar was located proximal to the right ear proximal and measured at 1.0 cm. by 1.3 cm.  The scar was adherent to underlying tissue and had hypopigmentation.  The approximate combined total area of head, face and neck with hypo pigmented areas was 5.05 cm2.  The approximate total area of head, face and neck with missing underlying soft tissue was 3.75 cm2.  The examiner indicated that the Veteran's scars resulted in asymmetry of the nose and cheeks.

The Board notes that based on the results of the March 2016 VA examination, the RO increased the rating for the Veteran's scarring to 50 percent, effective March 3, 2016.  After reviewing the record, however, the Board finds that the evidence of record provides a sufficient basis upon which to conclude that the symptoms identified by the March 2016 examiner have been present since the award of service connection.  The Veteran underwent his melanoma excision and skin graft in 2006 and therefore the scarring has clearly been present since that time.  There is no indication that the scars themselves have increased in character or severity since that time.  Rather, given the nature of the disability at issue, the Board finds it likely that the prior examinations were not as thorough as the March 2016 examination on which the 50 percent rating was based.  Thus, affording the Veteran the benefit of the doubt, the Board finds that an initial 50 percent rating is warranted.  

The Board finds, however, that the preponderance of evidence is against the assignment of a rating in excess of 50 percent for the Veteran's residual scars from melanoma excision near the right ala nasi and graft site scar proximal to the right ear at any point during the period on appeal.  The clinical evidence does not show, nor does the Veteran contend, that his scars result in gross distortion or asymmetry of three or more features or paired sets of features, or six or more characteristics of disfigurement.  

Therefore, the Board finds that the criteria for an initial rating in excess of 50 percent have not been met.  38 C.F.R. § 4.118, DC 7800 (2017).  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the assignment of an initial rating in excess of 50 percent.  Thus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


TDIU

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.10 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The Veteran's service-connected disabilities are as follows:  scars, residual of melanoma excision (to include right ala nasi scar and graft site scar that is proximal to the right ear), rated as 50 percent disabling; rosacea, rated as 30 percent disabling; ocular rosacea with corneal scar, status post pterygium excision associated with rosacea, rated as 10 percent disabling; residuals of vocal cord polyps status post resection to include mucous formation, throat clearing, and hoarseness, rated as 10 percent disabling; and painful scar, residuals of melanoma excision, rated as 10 percent disabling.  With the Board's decisions above, the Veteran has been in receipt of a combined 80 percent rating since May 19, 2009.  Under these circumstances, the Veteran does meet the percentage requirements set forth in section 4.16(a) for consideration of TDIU.  Thus, the next question for consideration is whether his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  

At the September 2009 VA examination, the Veteran reported that he was a home builder.  The examiner did not comment on the effect of the Veteran's service-connected disabilities on his employability.  The Veteran was afforded another VA medical examination in October 2011.  After examining the Veteran and reviewing the record, the examiner concluded that the Veteran's service-connected scarring did not impact his ability to work.  In September 2014, the Veteran underwent a series of VA medical examinations.  The Veteran explained that he worked outside, and had to cover all exposed areas of skin.  He had to wear a hat and sunglasses.  He further noted that he wore long sleeved shirts, and used prescribed creams and sunscreen.  The examiner reported that, to this extent, the Veteran's rosacea condition impacted his ability to work.  The examiner further reported that the Veteran's scars did not impact his ability to work.  At the Veteran's September 2014 VA eye examination; the examiner concluded that the Veteran's eye condition did not impact his ability to work.

In September 2014, the Veteran submitted a statement in support of his claim.  He reported that he was a construction foreman for a small building company owned by his wife.  He stated that his responsibilities included site management, scheduling, customer relations, and that he did much of the trade work himself in conjunction with subcontractors.  He asserted that the medical precautions and medications he took for his skin cancer and ocular rosacea did not work for him.  He had to wear long sleeved shirts and was uncomfortably hot in the summer, and that there was a safety issue around power tools.  The Veteran stated that a significant amount of the sunscreen and topical medication would coat the inside of his glasses, tool handles, ladder rails, and materials.  He asserted that this made it harder for him to work and increased the danger factor.  See also October 2010 Notice of Disagreement and January 2012 substantive appeal.  He further stated that he could still do interior work, but the net effect was more work and money to subcontractors, and less money available to him.  The Veteran explained that his income had decreased significantly (approximately 44 percent) since 2006, when his skin cancer was discovered.  He attributed this lost income to his service-connected disabilities, which prevented him from performing certain types of work.  

In March 2016, the Veteran underwent a VA medical examination.  The Veteran reported that his service-connected disabilities precluded him from employment.  He asserted that his rosacea and melanoma residuals, moderately to severely impacted his ability to work as a contractor, due to him having to avoid sun exposure.  He stated that he had had to change his hours and pass on jobs, which adversely affected him economically.  The Veteran further reported that the residuals of his vocal cord polyps to include mucous formation, throat clearing and hoarseness, moderately impaired his ability to work.  He stated that he had difficulty communicating due to his service-connect throat condition, which adversely affects his livelihood. 
 
The VA examiner opined that it was less likely than not that the Veteran is rendered unable to obtain and maintain substantially gainful employment based on his service-connected disabilities.  The examiner explained that the Veteran was able to work, but has the aforementioned limitations applied to his own occupation.  The examiner concluded that the Veteran is capable of physical and sedentary employment.  The examiner noted that the Veteran reviewed the opinion, and that he agreed that it was accurate.  

In statements submitted in the course of the claim, the Veteran reported that he last worked at a family-owned new home construction business in December 2008.  The Veteran asserted that he was unable to perform the same scope of work due to his ocular rosacea and melanoma disabilities.  He stated that he had to hire trades to supplement more of his limited abilities, and had to pay them from his salary.  He further stated that the business was forced to close in 2008.  The Veteran's employer stated that he performed all phases of new home construction, and that weather conditions and character of work determined if the Veteran was able to work.  The employer further noted that the business could not continue under those circumstances.  See January 2018 VA Form 21-8940 and January 2018 VA Form 21-492.

Upon consideration of the record in its entirety, with particular attention to the evidence discussed above, the Board finds that the most probative evidence establishes the the Veteran's service-connected disabilities do not render him unable to obtain or maintain substantially gainful employment.  As set forth above, repeated examinations have shown that although the Veteran's service-connected disabilities impact his ability to perform certain employment activities, he is not unable to obtain obtain or maintain substantially gainful employment.  

The Board has carefully considered the clinical and lay evidence which clearly shows that the Veteran's service-connected disabilities negatively impact his ability to engage in certain employment activities.  This is not in dispute.  However, as set forth above, the Veteran is currently in receipt of the disability ratings discussed above, which, when combined, result in an 80 percent disability rating.  The assignment of these schedular ratings is recognition of the functional limitations caused by his service-connected disabilities, and those ratings contemplate the severity and overall impact the symptoms have on his life.  However, despite these limitations, the Board finds that the most probative evidence shows that the Veteran is not unable to secure or maintain substantially gainful employment due to his service-connected disabilities.  The ultimate question in a TDIU case is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he is actually employed.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In this case, the Board finds that the record reflects that the Veteran is capable of performing the physical and mental acts required for employment.  

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to TDIU.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b).



ORDER

Entitlement to an initial 30 percent rating for rosacea is granted.  

Entitlement to an initial rating in excess of 10 percent for painful scarring, residuals of melanoma excision, is denied.
 
Entitlement to an initial rating of 50 percent, but no higher, for residual scar from melanoma excision near the right ala nasi and graft site scar proximal to the right ear is granted.

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is denied.


____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


